\CQO*JG\Lh-PLJJI\)v-l

NNNNNNNNN»-*o-\»-\»-\»-¢»_¢»_i._-,_-,_i
OO-]O\U\-ldb~)[\)l-'C>\DO°\]O\U!-§L)JN'-‘O

 

 

MCGREGOR W. SCOTT
United States Attorney
CHRISTOPHER S. HALES
MATTHEW M. YELOVICH
Assistant United States Attomeys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsirnile: (916) 554-2900

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNLA

UNITED STATES OF AMERICA, CASE NO. 2:16-CR-00166 KJM
Plaintit`f, ORDER PURSUANT TO
18 U.S.C. §§ 6002-6003 GRANTING IMMUNITY
v. AND REQUIRING TESTIMONY - MOISES
COLON
PAOLA BEDOY,
Defendant.

 

 

NOW, THEREFORE, IT IS ORDERED pursuant to 18 U.S.C. § 6002 that Moises Colon give
testimony or provide other information which he refuses to give or to provide, in this case on the basis of
his privilege against self-incrimination as to all matters about which he may be asked to testify in this
trial.

IT IS FURTHER ORDERED that no testimony or other information compelled under this order,
or any information directly or indirectly derived from such testimony or other information, shall be used
against Moises Colon in any criminal case, except that Moises Colon shall not be exempted by this order
from prosecution for perjury, giving a false statement pursuant to this order, or otherwise failing to
comply with this order, and that immunity granted herein is co-extensive with 18 U.S.C. § 6002.

///

Order re: Immunity and Requiring Testimony l

 

10
11
12
13
14
15
16
17

19
20
21
22
23
24
25
26
27
23

 

 

lT IS SO ORDERED

DATED: ih 8 ,

Order re: Immunity and Requiring Testirnony

2018

Un()ii;kdtytes District Judge

BERLY J MUELL`ER

 

